              Case 1:19-cv-02152-LMM Document 3 Filed 08/07/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                          for the
                                NORTHERN District of GEORGIA

KIMBERLY BROWN
     333 Nelson Street
     Unit 221                                           Appeal No. 0120172244
     Atlanta, GA 30313
                                                        Hearing No.410-201S-00398X
         v.
HONORABLE ALEX AZAR                                     Agency No. HHSDAORASE0121S
     SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES I
                                                                 1 1 9 - r., - ., 1 5.1
                               MOTION TO REQUEST COUNSEL

   I.        CAUSE OF ACTION:
        Plaintiff cannot afford an attorney, and requests the court to appoint an attorney.



        I certify that this document was mailed to:

        Cynthia Richardson-Crooks, J.D., Director
        EEO Compliance and Operations Division
        Department of Health and Human Services
        Mary E. Switzer Building
        330 CSt., SW, Suite 2200
        Washington, DC 20201



        May 13, 2019
